Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1, 5-15, and 20) in the reply filed on 07/25/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —CONTROLLER FOR A VEHICLE BASED ON ACCELERATOR PEDAL POSITION—.

Claim Objections
Claims 5-14 are objected to because of the following informalities:  
Claim 5 recites “A controller according to claim 1”, should read — [[A]] The controller according to claim 1—. 
Claim 6 recites “A controller according to claim 1.. the overrun toque demand signal” should read — [[A]] The controller according to claim 1... the overrun  torque demand signal —.  
Claim 7 recites “A controller according to claim 1”, should read — [[A]] The controller according to claim 1—. 
Claim 8 recites “A controller according to claim 5”, should read — [[A]] The controller according to claim 5—. 
Claim 9 recites “A controller according to claim 6”, should read — [[A]] The controller according to claim 6—.
Claim 10 recites “A controller according to claim 1”, should read —[[A]] The controller according to claim 1 —. 
Claim 11 recites “A controller according to claim 1”, should read —[[A]] The controller according to claim 1 —. 
Claim 12 recites “A controller according to claim 10”, should read —[[A]] The controller according to claim 10 —. 
Claim 13 recites “... the control system comprising a controller according to claim 1”, should read —the control system comprising [[a]] the controller according to claim 1 —. 
Claim 14 recites “A vehicle comprising a control system according to claim 13”, should read —A vehicle comprising [[a]] the control system according to claim 13 —. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “receive a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle” renders the claim indefinite because it is unclear what is meant by “suitable”. That is, it is unclear what is deemed as a torque output “suitable” for maintaining a current speed of the vehicle.
For the purposes of examination, the examiner will take “receive a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle” as — receive a road load signal indicative of a torque output  for maintaining a current speed of the vehicle —.
Independent claim 15 recites limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. For the purposes of examination, the examiner will take “receiving a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle” of claim 15 as — receiving a road load signal indicative of a torque output  for maintaining a current speed of the vehicle —.
Dependent claims 5-14 and 20 inherit and do not cure the deficiencies of claims 1 and 15 and are therefore rejected on the same basis as outlined above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-15, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1 and 5-14 are directed to a controller for a vehicle, i.e. a machine.
Claim 15 is directed to a method.
Claim 20 is directed to a non-transitory computer readable medium, i.e. a machine. 
Therefore, claims 1, 5-15, and 20 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Claim 1, similar to claim 15, recites the following abstract ideas, bolded for emphasis:
“A controller for a vehicle, the controller being configured to: 
receive a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle; 
determine a road load accelerator pedal position signal based at least in part on the road load signal, the road load accelerator pedal position signal being indicative of a reference accelerator pedal position; 
receive an accelerator pedal position signal indicative of a current position of the accelerator pedal; 
compare the reference accelerator pedal position signal with the accelerator pedal position signal to determine a position of the accelerator pedal with respect to the reference accelerator pedal position; 
determine a torque output based at least in part on an acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position; and 
determine a torque output based at least in part on a deceleration pedal map if the position of the accelerator pedal is less than the reference accelerator pedal position.”
This is equivalent to a person determining a reference accelerator pedal position based on a road load signal (an evaluation), comparing the accelerator pedal position with the reference accelerator pedal position (an evaluation), determining a torque according to an acceleration pedal map if the accelerator pedal position is greater than the reference accelerator pedal position (a judgment), and determining a torque according to a deceleration pedal map if the accelerator pedal position is less than the reference accelerator pedal position (a judgment).

Claim 5 recites the following abstract ideas, bolded for emphasis:
“A controller according to claim 1, the controller being further configured to: 
receive a maximum torque signal indicative of a maximum torque deliverable by a powertrain of the vehicle; and 
determine the acceleration pedal map based at least in part on the road load signal and the maximum torque signal.”
This is equivalent to a person determining an acceleration pedal map based on the road load signal and a maximum torque signal, i.e. an evaluation.

Claim 6 recites the following abstract ideas, bolded for emphasis:
“A controller according to claim 1, the controller being further configured to: 
receive an overrun torque demand signal indicative of a level of overrun torque requested by a vehicle system; and 
determine the deceleration pedal map based at least in part on the road load signal and the overrun toque demand signal.”
This is equivalent to a person determining a deceleration pedal map based on the road load signal and an overrun torque demand signal, i.e. an evaluation.

Claim 10 recites the following abstract ideas, bolded for emphasis:
“A controller according to claim 1, wherein the acceleration pedal map comprises a low-speed acceleration pedal map and a high-speed acceleration pedal map.”
This is equivalent to a person determining whether to use a low-speed acceleration map or a high-speed acceleration map for a certain vehicle speed and pedal position, i.e. an observation and an evaluation.

Claim 11 recites the following abstract ideas, bolded for emphasis:
“A controller according to claim 1, wherein the deceleration pedal map comprises a low-speed deceleration pedal map and a high-speed deceleration pedal map.”
This is equivalent to a person determining whether to use a low-speed deceleration map or a high-speed deceleration map for a certain vehicle speed and pedal position, i.e. an observation and an evaluation.

Claim 12 recites the following abstract ideas, bolded for emphasis:
“A controller according to claim 10, the controller being further configured to: 
receive a vehicle speed signal indicative of a speed of the vehicle; 
determine a torque output according to the low-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is less than a low-speed limit; and 
determine a torque output according to the high-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is greater than a high-speed limit.”
This is equivalent to a person determining whether to use a low-speed map or a high-speed map for a certain vehicle speed and whether to use an acceleration map or a deceleration map based on accelerator pedal position, i.e. an observation and an evaluation.

Accordingly, claims 1, 5-6, 11-12, and 15 recite at least one abstract idea.

Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 1 recites the following additional elements, underlined for emphasis:
“A controller for a vehicle, the controller being configured to: 
receive a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle; 
determine a road load accelerator pedal position signal based at least in part on the road load signal, the road load accelerator pedal position signal being indicative of a reference accelerator pedal position; 
receive an accelerator pedal position signal indicative of a current position of the accelerator pedal; 
compare the reference accelerator pedal position signal with the accelerator pedal position signal to determine a position of the accelerator pedal with respect to the reference accelerator pedal position; 
determine a torque output based at least in part on an acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position; and 
determine a torque output based at least in part on a deceleration pedal map if the position of the accelerator pedal is less than the reference accelerator pedal position.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive a road load signal and an accelerator pedal position signal is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 5 recites the following additional elements, underlined for emphasis:
“A controller according to claim 1, the controller being further configured to: 
receive a maximum torque signal indicative of a maximum torque deliverable by a powertrain of the vehicle; and 
determine the acceleration pedal map based at least in part on the road load signal and the maximum torque signal.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive a maximum torque signal is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 6 recites the following additional elements, underlined for emphasis:
“A controller according to claim 1, the controller being further configured to: 
receive an overrun torque demand signal indicative of a level of overrun torque requested by a vehicle system; and 
determine the deceleration pedal map based at least in part on the road load signal and the overrun toque demand signal.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive an overrun torque demand signal is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 7 recites the following additional elements, underlined for emphasis
“A controller according to claim 1, wherein the road load signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive a road load signal that is a function of a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, or a torque requested from the powertrain of the vehicle is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 8 recites the following additional elements, underlined for emphasis
“A controller according to claim 5, wherein the maximum torque signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive a maximum torque signal that is a function of a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, or a torque requested from the powertrain of the vehicle is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 9 recites the following additional elements, underlined for emphasis
“A controller according to claim 6, wherein the overrun torque demand signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive an overrun torque demand signal that is a function of a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, or a torque requested from the powertrain of the vehicle is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claims 10 and 11 recites the following additional elements, underlined for emphasis:
“A controller...”
This additional limitation does not integrate a judicial exception into a practical application or provide significantly more for the same reasons outlined in claim 1, Step 2A prong II, above.

Claim 12 recites the following additional elements, underlined for emphasis:
“A controller according to claim 10, the controller being further configured to: 
receive a vehicle speed signal indicative of a speed of the vehicle; 
determine a torque output according to the low-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is less than a low-speed limit; and 
determine a torque output according to the high-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is greater than a high-speed limit.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to receive a vehicle speed signal is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 13 recites the following additional elements, underlined for emphasis:
“A control system for a vehicle, the control system comprising a controller according to claim 1.” 
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to perform the functions recited in claim 1 is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 14 recites the following additional elements, underlined for emphasis:
“ A vehicle comprising a control system according to claim 13.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller, i.e. a vehicle control system to perform the functions recited in claim 13 and claim 1 is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 20 recites the following additional elements, underlined for emphasis:
“A non-transitory, computer-readable storage medium storing instructions thereon that, when executed by one or more electronic processors, causes the one or more electronic processors to carry out the method of claim 15.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, use of a vehicle controller to perform the method recited in claim 15 is an example of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 1, 5-14, and 20 have additional limitations that do not integrate the recited abstract ideas into a practical application.

Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1, 5-6, 10-14, and 20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 1, 5-6, and 12 are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II).
Regarding claims 1, 5-6, and 12, the additional limitation of “the controller being configured to: 
receive a... signal” is an example of receiving or transmitting data over a network. 

Therefore, the additional limitations of claims 1, 5-14, an 20 do not amount to significantly more than the judicial exception. 

Thus, claims 1, 5-15, and 20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al. (US 2021/0039624 A1) in view of Kerns (US 6,078,860), henceforth known as Umetsu and Kerns, respectively.

Regarding claim 1, Umetsu discloses:
A controller for a vehicle, the controller being configured to: 
(Umetsu, FIG. 1: (1); FIG. 2: (14);
¶[0042]: “The controller 14 (the vehicle controller)...”;
Where controller 14 controls vehicle 1 (A controller for a vehicle))

receive a road load signal indicative of a torque output suitable for maintaining a current speed of the vehicle; 
(Umetsu, FIG. 3: (S1), (S2); FIG. 4: (M11), Target Acceleration 0;
¶[0042]: “...when the vehicle 1 is driven, the controller 14 calculates target torque (drive torque) to be applied to the vehicle 1...”;
¶[0047]: “When the vehicle posture control processing is initiated, as illustrated in FIG. 3, in step S1, the controller 14 acquires various types of sensor information on the operation state of the vehicle 1... The detection signals include... the vehicle speed detected by the vehicle speed sensor 12”;
¶[0054]: “In step S2 of the vehicle posture control processing in FIG. 3, the controller 14 determines the target acceleration or the target deceleration according to the accelerator pedal depression amount or the brake pedal depression amount by using the map M11 or the map M12 illustrated in FIG. 4...”;
Where the controller 14 receives various types of sensor information such as vehicle speed (receive a road load signal) and calculates a target torque (indicative of a torque output) for a vehicle acceleration of zero, i.e. no change to the speed of the vehicle (suitable for maintaining a current speed of the vehicle))

determine a road load accelerator pedal position signal [...], the road load accelerator pedal position signal being indicative of a reference accelerator pedal position; 
(Umetsu, FIG. 3: (S2); FIG. 4: (A1);
¶[0039]: “The vehicle 1 also has:... an accelerator operation amount sensor (an accelerator sensor) 10 that detects a depression amount of an accelerator pedal corresponding to an operation amount of the accelerator pedal...”;
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1. By applying such a map M11, the accelerator pedal in this embodiment can achieve both of acceleration and deceleration of the vehicle 1 with an operation of such a pedal only, and thus has a function as the above-described single pedal...”;
Where the controller 14 determines specified value A1 for the accelerator pedal depression amount (determine a road load accelerator pedal position signal [...]) for comparison to a detected accelerator pedal depression amount (the road load accelerator pedal position signal being indicative of a reference accelerator pedal position))

receive an accelerator pedal position signal indicative of a current position of the accelerator pedal; 
(Umetsu, FIG. 3: (S1); 
¶[0039]: “The vehicle 1 also has:... an accelerator operation amount sensor (an accelerator sensor) 10 that detects a depression amount of an accelerator pedal corresponding to an operation amount of the accelerator pedal...”;
¶[0047]: “...as illustrated in FIG. 3, in step S1, the controller 14 acquires various types of sensor information... The detection signals include... the accelerator pedal depression amount (an accelerator pedal operation amount) detected by the accelerator operation amount sensor 10...”;
Where controller 14 receives an accelerator pedal depression amount detected by sensor 10 (receive an accelerator pedal position signal indicative of a current position of the accelerator pedal))

compare the reference accelerator pedal position signal with the accelerator pedal position signal to determine a position of the accelerator pedal with respect to the reference accelerator pedal position; 
(Umetsu, FIG. 3: (S2); FIG. 4;
¶[0048]: “...in step S2, the controller 14 sets target acceleration or target deceleration to be added to the vehicle 1 on the basis of the operation state of the vehicle 1 that is acquired in step S1. More specifically, the controller 14 sets the target acceleration or the target deceleration on the basis of the accelerator pedal depression amount, the brake pedal depression amount, the vehicle speed, and the like”;
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1...”;
Where the controller 14 compares the detected acceleration pedal depression amount (compare the reference accelerator pedal position signal) with the specified value A1 (with the accelerator pedal position signal) to determine whether the accelerator pedal operation amount is greater than or less than specified value A1 (to determine a position of the accelerator pedal with respect to the reference accelerator pedal position))

determine a torque output based at least in part on an acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position; and 
(Umetsu, FIG. 3: (S3); FIG. 4: (R11);
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1...”;
¶[0056]: “...In step S3, in the case where the target acceleration is set in step S2, the controller 14 sets basic target torque of the motor generator 4 to generate this target acceleration. Meanwhile, in the case where the target deceleration is set in step S2, the controller 14 sets basic target regenerative torque of the motor generator 4 to generate this target deceleration”;
Where the controller 14 sets a target torque (determine a torque output) based on region R11 of map M11 in FIG. 4 (based at least in part on an acceleration pedal map) if the accelerator pedal depression amount is larger than specified value A1 (if the position of the accelerator pedal is greater than the reference accelerator pedal position))

determine a torque output based at least in part on a deceleration pedal map if the position of the accelerator pedal is less than the reference accelerator pedal position.
(Umetsu, FIG. 3: (S3); FIG. 4: (R12);
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1...”;
¶[0056]: “...In step S3, in the case where the target acceleration is set in step S2, the controller 14 sets basic target torque of the motor generator 4 to generate this target acceleration. Meanwhile, in the case where the target deceleration is set in step S2, the controller 14 sets basic target regenerative torque of the motor generator 4 to generate this target deceleration”;
Where the controller 14 sets a target torque (determine a torque output) based on region R12 of map M11 in FIG. 4 (based at least in part on a deceleration pedal map) if the accelerator pedal depression amount is less than specified value A1 (if the position of the accelerator pedal is less than the reference accelerator pedal position)).

Umetsu fails to disclose determine a road load accelerator pedal position signal based at least in part on the road load signal, the limitation bolded for emphasis.
However, in the same field of endeavor, Kerns teaches:
[receive a road load signal... for maintaining a current speed of the vehicle;]
(Kerns, FIG. 4; Col 3, lines 32-35;
Col 3, lines 24-34, 36-39, 63-67: “...The accelerator pedal 14 is connected to a position sensor 18 such as, for example, a potentiometer, which generates a signal indicating the position of the accelerator pedal 14. 
The position signal is transmitted to the PCM 16 which contains predetermined control logic for controlling the speed and acceleration of the vehicle based on the position of the accelerator pedal 14. 

The other inputs to the PCM 16 include... a signal corresponding to a speed of the vehicle from a speed sensor 22... 

...the accelerator pedal 14 has a mechanical predetermined "natural" position that allows the driver to easily position the pedal in a position that for most vehicle speeds is interpreted by the PCM 16 as a request to maintain the current vehicle speed”;
Where the PCM 16, implemented as a microcontroller, receives a signal corresponding to a speed of the vehicle ([receive a road load signal...]) in order to maintain a vehicle speed ([for maintaining a current speed of the vehicle;]))

[determine a road load accelerator pedal position signal] based at least in part on the road load signal, [the road load accelerator pedal position signal being indicative of a reference accelerator pedal position]; 
(Kerns, FIG. 4; Col 3, lines 32-35;
Col 3, line 63 to Col 4, line 5: “...the accelerator pedal 14 has a mechanical predetermined "natural" position that allows the driver to easily position the pedal in a position that for most vehicle speeds is interpreted by the PCM 16 as a request to maintain the current vehicle speed. Pushing the pedal 14 beyond the natural position is interpreted as a request for a vehicle acceleration, while releasing the pedal 14 is interpreted as a request for deceleration. The rate of acceleration/deceleration varies as a function of the distance from the natural position”;
Col 4, lines 36-43, 54-58: “Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed. The curves a1-a5 represent lines of constant vehicle acceleration rates (the rate of acceleration increases from a1 to a5). Curves z, z+ and z- represent the pedal position/vehicle speed regions that are interpreted as a request for zero acceleration, i.e., constant vehicle speed... 
At low vehicle speeds, the z curve deviates from the natural position of the pedal 14. This provides vehicle operation that is similar to the driver's current expectation, i.e., it is not necessary to move the pedal beyond the natural position to start the vehicle in motion”;
Where the PCM 16, implemented as a microcontroller, determines the pedal position (%) shown in FIG. 4 ([determine a road load accelerator pedal position signal]) for curves z+, z, and z- which maintains constant vehicle speed based on the current vehicle speed (based at least in part on the road load signal), where the pedal position (%) shown in FIG. 4 constitutes a reference position ([the road load accelerator pedal position signal being indicative of a reference accelerator pedal position]) for maintaining a vehicle speed above a certain speed threshold; the acceleration pedal reference position for maintaining a vehicle speed varies as a function of vehicle speed (allows normal acceleration at low vehicle speeds) which is equivalent to determining a road load accelerator position based on the road load signal).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the controller for a vehicle of Umetsu with the features taught by Kerns because “This provides vehicle operation that is similar to the driver's current expectation, i.e., it is not necessary to move the pedal beyond the natural position to start the vehicle in motion. This also eliminates problems with mode transitions that would occur if the speed control mode were simply disabled at low vehicle speeds... This speed is maintained until the driver either lets up on the pedal 14 or pushes the pedal 14. This effect would feel natural to the driver of the vehicle” (Kerns, Col 4, line 55 to Col 5, line 2). 
That is, the feature of determining a reference accelerator pedal position according to a road load signal, e.g. a speed of the vehicle allows the driver to accelerate the vehicle normally which feels natural to a driver and eliminates problems with mode transitions. 


Regarding claim 5, Umetsu and Kerns teach the controller according to claim 1. Kerns further teaches:
the controller being further configured to: 
(Kerns, FIG. 1: (16); 
Col 3, lines 32-35: “...The PCM 16 can be embodied by an electronically-programmable microprocessor, a microcontroller, an application-specific integrated circuit, or a like device to provide the predetermined control logic”;
Where the Powertrain Control Module (PCM) 16 is implemented by a microcontroller (the controller))

receive a maximum torque signal indicative of a maximum torque deliverable by a powertrain of the vehicle; and 
(Kerns, FIG. 4;
Col 3, lines 24-31: “...The accelerator pedal 14 is connected to a position sensor 18 such as, for example, a potentiometer, which generates a signal indicating the position of the accelerator pedal 14.
The position signal is transmitted to the PCM 16 which contains predetermined control logic for controlling the speed and acceleration of the vehicle based on the position of the accelerator pedal 14 and various other inputs...”;
Col 4, lines 36-40: “Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed. The curves a1-a5 represent lines of constant vehicle acceleration rates (the rate of acceleration increases from a1 to a5)...”;
Col 5, lines 9-11: “Once the desired rate of acceleration is determined, the PCM 16 commands a change in the powertrain output to achieve the desired acceleration and speed...”;
Where the PCM 16 receives an accelerator pedal position when the accelerator pedal is at 100% of pedal travel, i.e. fully depressed which constitutes a maximum torque signal (receive a maximum torque signal) and where the PCM 16 commands a change in the powertrain to support the maximum torque signal (indicative of a maximum torque deliverable by a powertrain of the vehicle); the torque delivered by the powertrain based on the fully depressed accelerator pedal position at 100% constitutes a “maximum torque” deliverable by the powertrain as it is the maximum torque that can be request by the accelerator pedal, similar to page 10 of the specification: “Line 30 shows that the torque increases with respect to the accelerator pedal position to a maximum torque output relating to the maximum torque deliverable by the powertrain 2 when the accelerator pedal is fully pressed (100% accelerator pedal position)”)

determine the acceleration pedal map based at least in part on the road load signal and the maximum torque signal.
(Kerns, FIG. 4;
Col 3, lines 36-39: “...The other inputs to the PCM 16 include... a signal corresponding to a speed of the vehicle from a speed sensor 22...”;

Col 4, lines 36-40: “Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed. The curves a1-a5 represent lines of constant vehicle acceleration rates (the rate of acceleration increases from a1 to a5)...”;
Where the PCM 16 determines the vehicle acceleration, shown in FIG. 4 (determine the acceleration pedal map), based on the vehicle’s speed (based at least in part on the road load signal) and the position of pedal 14 at 100% pedal travel, i.e. when fully depressed (and the maximum torque signal)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the controller for a vehicle of Umetsu with the features taught by Kerns because “At higher vehicle speeds, the z curve may, if desired, be made to deviate from the natural position to discourage sustained high speed vehicle operation. As shown in FIG. 4, the driver of the vehicle must hold the pedal 14 down beyond the natural position in order to maintain a constant vehicle speed according to the z curves” (Kerns, Col 5, lines 3-7). That is, drivers can be discouraged from sustaining highspeed vehicle operation by requiring the driver of the vehicle to hold the pedal at 100% for the maximum torque, which increases safety. 


Regarding claim 6, Umetsu and Kerns teach the controller according to claim 1. Kerns further teaches:
the controller being further configured to: 
(Kerns, FIG. 1: (16); 
Col 3, lines 32-35: “...The PCM 16 can be embodied by an electronically-programmable microprocessor, a microcontroller, an application-specific integrated circuit, or a like device to provide the predetermined control logic”;
Where the Powertrain Control Module (PCM) 16 is implemented by a microcontroller (the controller))

receive an overrun torque demand signal indicative of a level of overrun torque requested by a vehicle system; and 
(Kerns, FIG. 4;
Col 3, lines 24-31: “...The accelerator pedal 14 is connected to a position sensor 18 such as, for example, a potentiometer, which generates a signal indicating the position of the accelerator pedal 14.
The position signal is transmitted to the PCM 16 which contains predetermined control logic for controlling the speed and acceleration of the vehicle based on the position of the accelerator pedal 14 and various other inputs...”;
Col 4, lines 2-5, 36-53: “...releasing the pedal 14 is interpreted as a request for deceleration. The rate of acceleration/deceleration varies as a function of the distance from the natural position.

Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed...
Curves d1 through d5 represent lines of constant negative acceleration (deceleration). Thus, as the driver continues to press the pedal 14, the vehicle will continue to accelerate according to the a curves until the driver allows the pedal 14 to fall back to the natural position. Similarly, letting up on the pedal 14 from controlled speed operation causes the vehicle to decelerate according to the d curves”;
Col 5, lines 9-11: “Once the desired rate of acceleration is determined, the PCM 16 commands a change in the powertrain output to achieve the desired acceleration and speed...”;
Where the PCM 16 receives an accelerator pedal position when the accelerator pedal is at 0% of pedal travel, i.e. fully released which constitutes a resistive torque signal (receive an overrun torque demand signal) and where the PCM 16 commands a change in the powertrain to support the deceleration of the vehicle based on the accelerator pedal (indicative of a level of overrun torque requested by a vehicle system); the torque delivered by the powertrain based on the fully released accelerator pedal position at 0% constitutes an “overrun torque” requested by the accelerator pedal, similar to page 10 of the specification: “Conversely, the torque output decreases with respect to pedal position to a minimum 5 when the accelerator pedal is fully released (0% accelerator pedal position), which relates to the maximum resistive torque or overrun torque requested from the electric motor 6 by a powertrain control unit 26”)

determine the deceleration pedal map based at least in part on the road load signal and the overrun toque demand signal.
(Kerns, FIG. 4;
Col 3, lines 36-39: “...The other inputs to the PCM 16 include... a signal corresponding to a speed of the vehicle from a speed sensor 22...”;

Col 4, lines 2-5, 36-53: “...releasing the pedal 14 is interpreted as a request for deceleration. The rate of acceleration/deceleration varies as a function of the distance from the natural position.

Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed...
Curves d1 through d5 represent lines of constant negative acceleration (deceleration). Thus, as the driver continues to press the pedal 14, the vehicle will continue to accelerate according to the a curves until the driver allows the pedal 14 to fall back to the natural position. Similarly, letting up on the pedal 14 from controlled speed operation causes the vehicle to decelerate according to the d curves”;
Where the PCM 16 determines the vehicle deceleration, shown in FIG. 4 (determine the deceleration pedal map), based on the vehicle’s speed (based at least in part on the road load signal) and the position of pedal 14 at 0% pedal travel, i.e. when fully released (and the overrun toque demand signal)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the controller for a vehicle of Umetsu with the features taught by Kerns because “The present invention... enables the driver of the vehicle to control or maintain the speed of the vehicle utilizing only the position of the accelerator pedal 14” (Kerns, Col 3, lines 54-56). That is, the driver can control the vehicle’s speed using only the accelerator pedal, simplifying the driving process. 


Regarding claim 7, Umetsu and Kerns teach the controller according to claim 1. Umetsu further discloses:
wherein the road load signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.
(Umetsu, FIG. 3: (S1), (S2); FIG. 4: (M11), Target Acceleration 0;
¶[0042]: “...when the vehicle 1 is driven, the controller 14 calculates target torque (drive torque) to be applied to the vehicle 1...”;
¶[0047]: “When the vehicle posture control processing is initiated, as illustrated in FIG. 3, in step S1, the controller 14 acquires various types of sensor information on the operation state of the vehicle 1... The detection signals include... the vehicle speed detected by the vehicle speed sensor 12”;
¶[0054]: “In step S2 of the vehicle posture control processing in FIG. 3, the controller 14 determines the target acceleration or the target deceleration according to the accelerator pedal depression amount or the brake pedal depression amount by using the map M11 or the map M12 illustrated in FIG. 4...”;
Where the controller 14 receives various types of sensor information such as vehicle speed (wherein the road load signal is a function of at least one selected from the group consisting of: a speed of the vehicle...) and calculates a target torque for a vehicle acceleration of zero, i.e. no change to the speed of the vehicle).


Regarding claim 8, Umetsu and Kerns teach the controller according to claim 5. Kerns further teaches:
wherein the maximum torque signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.
(Kerns, FIG. 4;
Col 3, lines 24-31: “...The accelerator pedal 14 is connected to a position sensor 18 such as, for example, a potentiometer, which generates a signal indicating the position of the accelerator pedal 14.
The position signal is transmitted to the PCM 16 which contains predetermined control logic for controlling the speed and acceleration of the vehicle based on the position of the accelerator pedal 14 and various other inputs...”;
Col 4, lines 36-40: “Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed. The curves a1-a5 represent lines of constant vehicle acceleration rates (the rate of acceleration increases from a1 to a5)...”;
Col 5, lines 9-11: “Once the desired rate of acceleration is determined, the PCM 16 commands a change in the powertrain output to achieve the desired acceleration and speed...”;
Where the PCM 16 receives an accelerator pedal position when the accelerator pedal is at 100% of pedal travel, i.e. fully depressed which constitutes a maximum torque signal (wherein the maximum torque signal) which is a function of vehicle speed, as shown in FIG. 4 (is a function of at least one selected from the group consisting of: a speed of the vehicle...)).


Regarding claim 9, Umetsu and Kerns teach the controller according to claim 6. Kerns further teaches:
wherein the overrun torque demand signal is a function of at least one selected from the group consisting of: a speed of the vehicle, a gradient of the surface the vehicle is traversing, a terrain response mode, and a torque requested from the powertrain of the vehicle.
(Kerns, FIG. 4;
Col 3, lines 24-31: “...The accelerator pedal 14 is connected to a position sensor 18 such as, for example, a potentiometer, which generates a signal indicating the position of the accelerator pedal 14.
The position signal is transmitted to the PCM 16 which contains predetermined control logic for controlling the speed and acceleration of the vehicle based on the position of the accelerator pedal 14 and various other inputs...”;
Col 4, lines 2-5, 36-53: “...releasing the pedal 14 is interpreted as a request for deceleration. The rate of acceleration/deceleration varies as a function of the distance from the natural position.

Turning now to FIG. 4, there is shown a graph illustrating how the PCM 16 interprets the position of the pedal 14 as a request for vehicle acceleration as a function of speed...
Curves d1 through d5 represent lines of constant negative acceleration (deceleration). Thus, as the driver continues to press the pedal 14, the vehicle will continue to accelerate according to the a curves until the driver allows the pedal 14 to fall back to the natural position. Similarly, letting up on the pedal 14 from controlled speed operation causes the vehicle to decelerate according to the d curves”;
Col 5, lines 9-11: “Once the desired rate of acceleration is determined, the PCM 16 commands a change in the powertrain output to achieve the desired acceleration and speed...”;
Where the PCM 16 receives an accelerator pedal position when the accelerator pedal is at 0% of pedal travel, i.e. fully released which constitutes a resistive torque signal (wherein the overrun torque demand signal) which is a function of vehicle speed, as shown in FIG. 4 (is a function of at least one selected from the group consisting of: a speed of the vehicle...)). 


Regarding claim 10, Umetsu and Kerns teach the controller according to claim 1. Umetsu further discloses:
wherein the acceleration pedal map comprises a low-speed acceleration pedal map and a high-speed acceleration pedal map.
(Umetsu, FIG. 5(a);
¶[0051]: “... FIG. 5(a) is a map that illustrates a relationship between the vehicle speed (a horizontal axis) and the acceleration gain (a vertical axis) applied when the accelerator pedal is depressed. The map illustrated in FIG. 5(a) is defined that the acceleration gain is increased with a reduction in the vehicle speed. According to this map, when the vehicle speed is low, a correction is made to increase the target acceleration with the acceleration gain...”;
Where the controller 14 modifies the acceleration request based on an acceleration gain according to vehicle speed shown in FIG. 5(a) (wherein the acceleration pedal map), resulting in a higher acceleration gain at lower vehicle speeds (comprises a low-speed acceleration pedal map) and a lower acceleration gain at higher vehicles speeds (and a high-speed acceleration pedal map)).


Regarding claim 11, Umetsu and Kerns teach the controller according to claim 1. Umetsu further discloses:
wherein the deceleration pedal map comprises a low-speed deceleration pedal map and a high-speed deceleration pedal map.
(Umetsu, FIG. 5(b);
¶[0052]: “FIG. 5(b) is a map that illustrates a relationship between the vehicle speed (a horizontal axis) and the deceleration gain (a vertical axis) applied when the accelerator pedal returns from being depressed. The map illustrated in FIG. 5 (b) is defined that, when the vehicle speed is lower than a specified value, the deceleration gain is reduced with the reduction in the vehicle speed and that, when the vehicle speed is equal to or higher than the specified value, the deceleration gain remains constant regardless of the vehicle speed. According to this map, when the vehicle speed is low, a correction is made to reduce the target deceleration (the absolute value) by the deceleration gain...”;
Where the controller 14 modifies the deceleration request based on an deceleration gain according to vehicle speed shown in FIG. 5(b) (wherein the deceleration pedal map), resulting in a lower deceleration gain at lower vehicle speeds (comprises a low-speed deceleration pedal map) and a higher deceleration gain at higher vehicles speeds (and a high-speed deceleration pedal map)).


Regarding claim 12, Umetsu and Kerns teach the controller according to claim 10. Umetsu further discloses:
the controller being further configured to: 
(Umetsu, FIG. 1: (1); FIG. 2: (14);
¶[0042]: “The controller 14 (the vehicle controller)...”)

receive a vehicle speed signal indicative of a speed of the vehicle; 
(Umetsu, FIG. 3: (S1), (S2); FIG. 4: (M11), Target Acceleration 0;
¶[0047]: “When the vehicle posture control processing is initiated, as illustrated in FIG. 3, in step S1, the controller 14 acquires various types of sensor information on the operation state of the vehicle 1... The detection signals include... the vehicle speed detected by the vehicle speed sensor 12”;
Where the controller 14 receives various types of sensor information such as vehicle speed (receive a vehicle speed signal indicative of a speed of the vehicle))

determine a torque output according to the low-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is less than a low-speed limit; and 
(Umetsu, FIG. 3: (S1), (S2), (S3); FIG. 4: (A1), (R11), (M11); FIG. 5(a); ¶[0048];
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1...”;
¶[0051]: “...FIG. 5(a) is a map that illustrates a relationship between the vehicle speed (a horizontal axis) and the acceleration gain (a vertical axis) applied when the accelerator pedal is depressed. The map illustrated in FIG. 5(a) is defined that the acceleration gain is increased with a reduction in the vehicle speed. According to this map, when the vehicle speed is low, a correction is made to increase the target acceleration with the acceleration gain...”;
¶[0056]: “...In step S3, in the case where the target acceleration is set in step S2, the controller 14 sets basic target torque of the motor generator 4 to generate this target acceleration. Meanwhile, in the case where the target deceleration is set in step S2, the controller 14 sets basic target regenerative torque of the motor generator 4 to generate this target deceleration”;
Where controller 14 in step S3 of FIG. 3 sets a target torque (determine a torque output) based on the acceleration gain in FIG. 5(a) for low vehicle speed (according to the low-speed acceleration pedal map) when the position of the accelerator pedal is greater than specified value A1 in FIG. 4 corresponding to region R11 (if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref)) and the vehicle speed is equal to or less than any particular speed on the vehicle speed axis in FIG. 5(a) (and the vehicle speed equals or is less than a low-speed limit); as the gain changes for each vehicle speed, any vehicle speed constitutes a “low-speed limit”)

determine a torque output according to the high-speed acceleration pedal map if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref) and the vehicle speed equals or is greater than a high-speed limit.
(Umetsu, FIG. 3: (S1), (S2), (S3); FIG. 4: (A1), (R11), (M11); FIG. 5(a); ¶[0048];
¶[0050]: “In FIG. 4... A reference sign M11 denotes a map illustrating a relationship between the accelerator pedal depression amount and each of the target acceleration and the target deceleration. This map M11 is defined that the target acceleration is set in a region R11 where the accelerator pedal depression amount is equal to or larger than a specified value A1 (>0) and that the target deceleration is set in a region R12 where the accelerator pedal depression amount is smaller than the specified value A1...”;
¶[0052]: “FIG. 5(b) is a map that illustrates a relationship between the vehicle speed (a horizontal axis) and the deceleration gain (a vertical axis) applied when the accelerator pedal returns from being depressed. The map illustrated in FIG. 5 (b) is defined that, when the vehicle speed is lower than a specified value, the deceleration gain is reduced with the reduction in the vehicle speed and that, when the vehicle speed is equal to or higher than the specified value, the deceleration gain remains constant regardless of the vehicle speed. According to this map, when the vehicle speed is low, a correction is made to reduce the target deceleration (the absolute value) by the deceleration gain...”;
¶[0056]: “...In step S3, in the case where the target acceleration is set in step S2, the controller 14 sets basic target torque of the motor generator 4 to generate this target acceleration. Meanwhile, in the case where the target deceleration is set in step S2, the controller 14 sets basic target regenerative torque of the motor generator 4 to generate this target deceleration”;
Where controller 14 in step S3 of FIG. 3 sets a target torque (determine a torque output) based on the acceleration gain in FIG. 5(a) for high vehicle speed (according to the high-speed acceleration pedal map) when the position of the accelerator pedal is greater than specified value A1 in FIG. 4 corresponding to region R11 (if the position of the accelerator pedal is greater than the reference accelerator pedal position (aref)) and the vehicle speed is greater than any particular speed on the vehicle speed axis in FIG. 5(a) (and the vehicle speed equals or is greater than a high-speed limit); as the gain changes for each vehicle speed, any vehicle speed constitutes a “high-speed limit”).


Regarding claim 13, Umetsu and Kerns teach the controller according to claim 1. Umetsu further discloses:
A control system for a vehicle, the control system comprising a controller according to claim 1.
(Umetsu, FIG. 1: (1); FIG. 2;
¶[0042]: “The controller 14 (the vehicle controller) according to this embodiment controls the motor generator 4 and the brake control system 18 on the basis of detection signals that are output by various sensors for detecting an operation state of the vehicle 1 in addition to detection signals of the above-described sensors 8, 10, 11, 12. More specifically, when the vehicle 1 is driven, the controller 14 calculates target torque (drive torque) to be applied to the vehicle 1, and outputs a control signal to the inverter 3 such that the motor generator 4 generates this target torque...”;
Where controller 14 controls the vehicle 1 (A control system for a vehicle, the control system comprising a controller according to claim 1)).


Regarding claim 14, Umetsu and Kerns teach the control system according to claim 13. Umetsu further discloses:
A vehicle comprising a control system according to claim 13.
(Umetsu, FIG. 1: (1); FIG. 2; ¶[0042];
¶[0037]: “In FIG. 1, the vehicle, on which the vehicle controller according to this embodiment is mounted, is denoted by a reference sign 1...”;
Where controller 14 controls the vehicle 1 (A vehicle comprising a control system according to claim 13)).


Regarding claim 15, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, Umetsu and Kerns teach the method of claim 15. Umetsu further discloses:
A non-transitory, computer-readable storage medium storing instructions thereon that, when executed by one or more electronic processors, causes the one or more electronic processors to carry out the method of claim 15.
(Umetsu, FIG. 1: (1); FIG. 2: (14);
¶[0043]: “The controller 14 (the same applies to the brake control system 18) is constructed of a computer that includes: one or more processors; various programs (including a basic control program such as an OS and an application program that is activated on the OS to implement a particular function), each of which is run interpretatively on the processor; and internal memory such as ROM and RAM for storing the programs and various types of data...”;
Where the method is implemented by various programs stored in memory, implemented by one or more processors to implement the described functions (A non-transitory, computer-readable storage medium storing instructions thereon that, when executed by one or more electronic processors, causes the one or more electronic processors to carry out the method of claim 15)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fader et al. (US 2016/0257197 A1) discloses systems and methods for supplying feedback to a driver of a vehicle so that transmission shifting busyness may be reduced. In one example, the systems and methods include increasing resistance of an accelerator pedal in response to a difference between an available powertrain torque and a desired powertrain torque.
Nefcy et al. (US 2016/0375893 A1) discloses systems and methods for operating a transmission of a hybrid powertrain that includes a motor/generator. The systems and methods may adjust one or more actuators in response to an estimated transmission input shaft speed that is determined from transmission output shaft speed. The one or more actuators may include a transmission clutch, the motor/generator, or a gear selection solenoid. ¶[0024]: The desired wheel torque may be provided by vehicle system controller requesting a first braking torque from electric machine controller 252 and a second braking torque from brake controller 250, the first and second torques providing the desired braking torque at vehicle wheels 216.
Sato (US 2005/0171669 A1) discloses a vehicle control system for automotive vehicles which is designed to optimize an output torque of a power train at all times. A power train control unit determines an allowable torque range within which the power train is allowed to output torque and provides it to a manager control unit. The manager control unit determines a target output torque of the power train based on an operating maneuver of a vehicle driver. When the target output torque is out of the allowable torque range, the manager control unit corrects it to lie within the allowable torque range, thereby optimizing an output of the power train.
Weber et al. (US 2003/0055551 A1) discloses a method and system for providing vehicle control to a driver that utilizes an accelerator pedal position and other various inputs. A powertrain control module uses the accelerator pedal position and the other various inputs to give the driver a combination of speed and torque control. In operating a vehicle at speeds ranging from zero to forty-five miles per hour, the powertrain controller provides the driver with torque control by mapping pedal position to electronic throttle angle according to a plurality of predetermined acceleration functions. In operating the vehicle at speeds greater than forty-five miles per hour, the powertrain controller provides the driver with speed control by mapping the electronic throttle angle according to a plurality of predetermined speed functions. Upon receiving other various inputs, the powertrain controller switches control from one form to the other.
Kelly et al. (GB 2529627 A) discloses a control system for vehicle deceleration / braking that accounts for increased brake friction at low speed, receives signals indicating detected vehicle speed and measured brake system pressure, and compares both values with a speed threshold and a brake pressure threshold. If vehicle speed falls below limit, and brake pressure exceeds limit, drive torque is increased to at least one wheel, acting against brake torque i.e. increasing net drive torque. Drive torque may be reduced if vehicle speed drops below predetermined speed. Speed and pressure values may be compared consecutively / in series. Drive torque may only be increased if a certain terrain type (e.g. sand, mud, grass, a deformable surface) is determined, possibly by user input or automatic detection. Vehicle may be slowed according to requested deceleration. System may utilise computer readable medium, electronic processors, electronic memory, and an electronic controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668